Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2022 has been entered.

Response to Amendment
This action is in response to the remark entered on September 15, 2022.
Claims 21-25 are pending in the current application.
Claims 1-20 are cancelled.

Response to Remarks
Applicant's remarks filed 09/15/2022, pgs. 4-5, regarding the rejection of claim 21 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
The Applicant first alleges that neither Chen nor Samuelsson disclose, “using a long term reference picture to reconstruct a first picture, having that long term reference picture designated “inactive” while maintaining it in a buffer and decoding a second picture without use of the long term reference picture, and then subsequently changing the status of the long term reference picture from inactive to active and using the long term reference picture to reconstruct a third picture, as presently claimed.”
The Examiner respectfully disagrees because Chen, and not Samuelsson, discloses these claim limitations. As discussed in the rejection below, Chen, in Paragraphs [0063]-[0067], [0070]-[0078], [0139], [0494]-[0495], [0504]-[0508] & [0512]-[0513], discusses that current motion vector can derived from available motion vector predictors based on long term reference pictures with POC statuses restored from an unused status back to an original status. This indicates that long-term reference pictures having POC statuses indicated as unused status, reading as inactive status, that are restored back, or changed back, to the original status, reading as an active status as reference pictures, and thus read upon, “having that long term reference picture designated “inactive” while maintaining it in a buffer and decoding a second picture without use of the long term reference picture, and then subsequently changing the status of the long term reference picture from inactive to active and using the long term reference picture to reconstruct a third picture.” The Examiner merely depends upon Samuelsson, in the same field of endeavor and pertinent to the problem being faced, to teach of maintaining two lists, a DPB and RPS, to separately store long-term reference pictures as a set of reference pictures are being used for referencing (RPS), and a set of reference pictures being stored when unused for reference (DPB), and notes it would have been obvious to one of ordinary still in the art to include in the video processor of Chen the reference picture labeling steps of Samuelsson to properly identify which type of pictures are long-term reference pictures, short-term reference pictures, or pictures unused for reference and arrange them in reference picture lists or buffers accordingly with their type. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the video processor of Chen employing the reference picture arrangement process in Samuelsson would place the long-term reference picture in the buffer while it is in an unused for reference status before being placed into the third reference picture list when its status is restored back to being a long-term reference picture. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, the Examiner broadly interprets, “inactive,” as being not engaging in or involving any or much activity. In this case, a long-term reference picture being unused reads upon as being, “inactive.” It is noted that the features upon which Applicant relies (i.e., having a picture designated as “unused for reference” — a term of art commonly used in connection with the HEVC video standard — is fundamentally different from having a reference picture designated as “inactive” while being retained in the buffer and subsequently designated as “active” and again used as a reference picture”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Therefore the rejection of claim 21 is maintained under 35 USC 103.

Applicant's remarks filed 08/12/2022, pg. 5, regarding the rejection of claims 22-25 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Chen and Samuelsson teach or suggest claim 21 as outlined below. Thus, claims 22-25 are also rejected for the similar reasons as outlined below.

Claim Objections
Claim 22 is objected to because of the following informalities:  Dependent claim 22 is dependent upon cancelled claim 1.  Appropriate correction is required.
For purposes of examination, the Examiner reads the above as a typographical error and examines the claim as depending on independent claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0243081 A1) (hereinafter Chen) in view of Samuelsson et al. (US 2014/0079119 A1) (hereinafter Samuelsson).

Regarding claim 21, Chen discloses a video processor [Paragraph [0031], video preprocessor] comprising: 
a motion compensation processor [Paragraph [0031], [0490]-[0491] & [0510]-[0511], video preprocessor performing as motion compensation unit]; 
an inverse quantizer and inverse transformer, wherein a plurality of pictures being reconstructed by using the inverse transformer and inverse quantizer to inverse transform and inverse quantize residual signals [Paragraph [0031], [0490]-[0491] & [0510]-[0511], video preprocessor performing as inverse quantization unit and inverse transform unit, applying inverse quantization and inverse transformation], and adding the residual signals to predictors generated by the motion compensation processor [Paragraph [0031], [0490]-[0491] & [0502], video preprocessor performing as summer, summer adds reconstructed residual block to motion compensated prediction block produced by motion compensation unit], the plurality of reconstructed pictures including first, second, and third reconstructed pictures [Paragraph [0485]-[0487], first picture, second picture, third picture in claims 37-38]; and a buffer for storing the reconstructed pictures including the first, second and third pictures [Paragraph [0502], [0519] & [0528], Reconstructed video block produced for storage in reference picture memory (aka decoded picture buffer)], 
wherein the reconstructing comprises: 
reconstructing the first picture by forming a first list of active reference pictures from the pictures in the buffer, one of the active reference pictures being a long term reference picture, and reconstructing a block of said first picture using a predictor from the long term reference picture [Paragraph [0063]-[0067], [0070]-[0078], [0139], [0494]-[0495], [0504]-[0506] & [0512]-[0513], reference pictures in decoded picture buffer are used for reference picture set construction or reference picture list construction, as forming first list of active reference pictures, wherein current motion vector can derived from available motion vector predictors based on long term reference pictures]; 
reconstructing the second picture by forming a second list of active reference pictures from the pictures in the buffer, said second list not including the long term reference picture [Paragraph [0063]-[0067], [0070]-[0078], [0139], [0494]-[0495], [0504]-[0506] & [0512]-[0514], reference pictures in decoded picture buffer are used for reference picture set construction or reference picture list construction, as forming first list of active reference pictures, wherein current motion vector can derived from available disparity vector and thus temporal motion vector predictors from long-term reference picture are not included] and, in response to at least one parameter generated by an encoder, indicating that the long term reference picture is inactive as a reference picture [Paragraph [0507]-[0508], Long-term picture marked as “unused for reference” using unused POC status values]; and 
reconstructing the third picture by forming a third list of active reference pictures from the pictures in the buffer including, in response to at least one parameter generated by an encoder, changing the indication of the long term reference picture from inactive to active as a reference picture, and reconstructing a block from the third picture using a predictor from the long term reference picture [Paragraph [0063]-[0067], [0070]-[0078], [0139], [0494]-[0495], [0504]-[0508] & [0512]-[0513], reference pictures in decoded picture buffer are used for reference picture set construction or reference picture list construction, as forming first list of active reference pictures, wherein current motion vector can derived from available motion vector predictors based on long term reference pictures with POC statuses restored from an unused status back to an original status].
	However, Chen does not explicitly disclose of said second list not including the long term reference picture and indicating that the long term reference picture is inactive as a reference picture while continuing to store the long term reference picture in the buffer; and including the long term reference picture in the third list.
	Samuelsson teaches of said second list not including the long term reference picture and indicating that the long term reference picture is inactive as a reference picture while continuing to store the long term reference picture in the buffer; and including the long term reference picture in the third list [Paragraph [0062]-[0066], All pictures in the DPB (stored) marked as “unused for reference” when they are not included in the RPS, reading as second and third lists that contain long-term reference pictures].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video processor disclosed by Chen to integrate and implement the reference picture management features in Samuelsson as above, to achieve an improved reference picture handling by keeping tracking which reference pictures in the decoded picture buffer are long-term reference pictures or short-term reference pictures (Samuelsson, Paragraph [0010]). Furthermore, it would have been obvious to one of ordinary still in the art to include in the video processor of Chen the reference picture labeling steps of Samuelsson to properly identify which type of pictures are long-term reference pictures, short-term reference pictures, or pictures unused for reference and arrange them in reference picture lists or buffers accordingly with their type. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in that the video processor of Chen employing the reference picture arrangement process in Samuelsson would place the long-term reference picture in the buffer while it is in an unused for reference status before being placed into the third reference picture list when its status is restored back to being a long-term reference picture.

Regarding claim 22, Chen and Samuelsson disclose the video processor of claim 1 and are analyzed as previously discussed with respect to the claim.
Furthermore, Chen discloses where the plurality of pictures are single view pictures [Paragraph [0063]-[0067], [0070]-[0078], [0139], [0494]-[0495], [0504]-[0506] & [0512]-[0513], reference pictures in decoded picture buffer may be referred using temporal motion vectors of temporal motion vectors as a single view].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0243081 A1) (hereinafter Chen) and Samuelsson et al. (US 2014/0079119 A1) (hereinafter Samuelsson) in view of Rodriguez et al. (US 2014/0010281 A1) (hereinafter Rodriguez).

Regarding claim 23, Chen and Samuelsson disclose the video processor of claim 21 and are analyzed as previously discussed with respect to the claim.
However, Chen and Samuelsson do not explicitly disclose the particulars of claim 23.
Rodriguez teaches wherein the long term reference picture is marked as unused for reference and removed from the buffer [Paragraph [0053]-[0062], When picture k in DPB is marked as “unused for reference” and picture k is marked as no longer needed for output, the picture is removed from the DPB].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video processor disclosed by Chen to integrate and implement the buffer management system in Rodriguez as above, to mark reference pictures as, “not needed for reference” or “needed for reference” in order to free up the consumption or occupancy of frame buffers of the DPB (Rodriguez, Paragraph [0019]-[0023]).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0243081 A1) (hereinafter Chen) and Samuelsson et al. (US 2014/0079119 A1) (hereinafter Samuelsson) in view of Pejhan et al. (US 8,265,145 B1) (hereinafter Pejhan).

Regarding claim 24, Chen and Samuelsson disclose the video processor of claim 21 and are analyzed as previously discussed with respect to the claim.
However, Chen and Samuelsson do not explicitly disclose the particulars of claim 24.
Pejhan teaches wherein the long term reference picture is removed from the buffer when an increasing counting parameter reaches a predetermined value [Col. 8 ll. 39-50, An ‘age’ of a reference frame, as increasing counting parameter, is compared to M seconds, and if the ‘age’ of the reference frame exceeds M seconds, it is discarded from reference buffer 120].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video processor disclosed by Chen to integrate and implement the buffer management system in Pejhan as above, for it is beneficial to periodically cull one of or more frames from the frame buffer in order to prevent unintentionally preserving reference frames from shots that are not similar to any other shots in the future, and hence are useless as predictors (Pejhan, Col. 8 ll. 22-30).

Regarding claim 25, Chen, Samuelsson, and Pejhan disclose the video processor of claim 24 and are analyzed as previously discussed with respect to the claim.
Furthermore, Pejhan teaches wherein the increasing counting parameter is a time related parameter [Col. 8 ll. 39-50, An ‘age’ of a reference frame, as increasing counting parameter, is compared to M seconds, and thus is a time-related parameter].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the video processor disclosed by Chen to integrate and implement the buffer management system in Pejhan as above, for it is beneficial to periodically cull one of or more frames from the frame buffer in order to prevent unintentionally preserving reference frames from shots that are not similar to any other shots in the future, and hence are useless as predictors (Pejhan, Col. 8 ll. 22-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487